Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. Specifically, newly amended limitations directed toward the corners of the dielectric pillars being rounded are inherent to Fitch. During selective etch, one material is favored over another, but the disfavored material is also etched to some degree, making the corner shown by Fitch impossible.  A detailed explanation follows.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. et. seq. which forms the basis for all rejections set forth in this Office action can be found in a prior office action.
Claims 8, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5324683 to Fitch et al (Fitch).
Regarding Claim 8, Fitch teaches a method of preparing a semiconductor structure, comprising the steps of: 
providing a base layer 12; 
forming a plurality of conductive lines (18a, although one is shown, it’s long been held that mere duplication of parts is not inventive absent a new or unexpected result, MPEP 2144.04(VI)(B))) on the base layer; 
after forming the plurality of conductive lines, forming a plurality of spacers 16a on the base layer and the conductive lines, wherein each of the conductive lines are flanked by the 
forming a plurality of dielectric pillars 14 on the base layer, between the spacers, wherein the width of the dielectric pillars gradually increases as they are away from the base layer; and
removing the spacers (see Fig. 35);  
to form a plurality of air gaps correspondingly positioned between the conductive lines and the dielectric pillars, wherein a top width of each of the air gaps is less than a bottom width of each of the air gaps (see again Fig. 35).
Fitch does not explicitly teach forming a plurality of sealing caps between the conductive lines and the dielectric pillars, wherein the sealing caps are in contact with the conductive lines and the dielectric pillars, and separated from the base layer in the embodiment of Figs. 32-35.  However, in Figs. 5-11, Fitch shows a capping layer 22. It would have been obvious to the person of ordinary skill at the time of filing to include the capping layer 22 in the embodiment of Fig. 35 in order to prevent subsequent processing materials from filling the air gaps 20a.  Although one cap is shown, it is obvious to duplicate parts as necessary (MPEP 2144.04(VI)(B)). 
Regarding the limitation “and the dielectric pillars have rounding corners,” although Fitch shows sharp corners, Fitch also teaches selective etching between the spacer and the dielectric pillar in Col. 7 lines 8-11.  Selective etch chemistries favor one material over another, but that does that mean the disfavored material is untouched. In any selective etch, the corners shown on the dielectric pillars 14 in Fig. 35 would be rounded by the time the spacers 16a were removed. See for example “Etch Rates for Micromachining Processing—Part II” Tables III-IV showing relative etch rates for oxide and nitride in various etch chemistries. In HF vapor for example, all rates for nitride are slower than oxide, but some nitride will be etched, meaning the sharp corner shown cannot exist.
Regarding Claim 10, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein the step of forming the conductive lines on the base layer comprises forming a conductive layer on the base layer; and patterning the conductive layer to form the conductive lines (Fitch, “In FIG. 32, the plug region 18a is deposited or grown and subsequently patterned and etched using conventional lithography/etch processing,” Col. 13 lines 40-44).

Regarding Claim 11, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein after forming a plurality of dielectric pillars, a top end of the dielectric pillars is lower than a top end of the conductive lines, and a top portion of the spacer is exposed (see Fig. 34).

Regarding Claim 12, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein the spacers comprise silicon oxide (Col. 6 lines 25-26).

Regarding Claim 14, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein the step of forming the spacers comprises: 
forming a spacer layer on the base layer and the conductive lines; and 
partly removing of the spacer layer to form the spacers (not explicitly shown in the embodiment of Fig. 34, however, see Figs 5-8 showing conformal deposition of spacer layer 16 and etch back to form spacers 16a and b).

Regarding Claim 15, Fitch teaches the method of preparing a semiconductor structure of claim 14, wherein the step of forming the spacer layer comprises chemical vapor deposition (CVD BSG, Col. 6 line 43).

Regarding Claim 16, Fitch teaches the method of preparing a semiconductor structure of claim 14, wherein partly removing the spacer layer comprises anisotropic etching (Col. 6 lines 56-57 teaches RIE which is anisotropic).

Regarding Claim 17, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein the dielectric pillars comprise hydrogen silsesquioxane, cyclotene, poly(arylene ether) or silicon oxide (Col. 7 line 68, material may be plasma TEOS oxide).

Regarding Claim 18, Fitch teaches the method of preparing a semiconductor structure of claim 8, wherein the step of forming the dielectric pillars comprises spin-coating (spin on glass, Col. 7 lines 1-2).

Regarding Claim 19, Fitch teaches the method of preparing a semiconductor structure of claim 18, wherein the step of forming the dielectric pillars comprises filling a dielectric material between the spacers; and drying the dielectric material to form the dielectric pillars (definition of spin on glass, see directly above).

Regarding Claim 20, Fitch teaches teach the method of preparing a semiconductor structure of claim 8, wherein the step of forming the sealing caps comprises spin-coating (Col. 7 lines 22-26).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fitch as applied to claim 8 above, and further in view of U.S. pat. No. 6228763 to Lee.
Regarding Claim 9, Fitch teaches the method of preparing a semiconductor structure of claim 8, but do not explicitly teach a step of forming a plurality of plugs in the base layer before the step of forming the conductive lines on the base layer, wherein the conductive lines are connected to the plugs.
However, in analogous art, Lee teaches Figs. 2A-2D forming a plug 204a (see again MPEP 2144.04(VI)(B)) formed in a base layer 200 before the formation of a conductive line 210a.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee in order to form a multi-tier interconnect, thereby increasing density of integration, a constant motivation in semiconductor processing. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fitch as applied to claim 12 above, and further in view of U.S. pat. Pub. No. 20200212192 to Xie et al. (Xie).
Regarding Claim 13, Fitch teaches the method of preparing a semiconductor structure of claim 12, but do not explicitly teach that the step of removing the spacers comprises etching the spacers with vapor hydrofluoric acid.
However, in analogous art, Xie teaches etching of oxide spacers using HF [0030].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Xie since Fitch is silent regarding the etch chemistry if the spacers are oxide, motivating those of ordinary skill to seek out such teachings to complete the teaching of Fitch.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812